               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PATRICIA JOHNSON,                   )
                                    )
               Plaintiff,           )
                                    )
    v.                              )       1:20CV1038
                                    )
FIDELIS RECOVERY MANAGEMENT,        )
LLC,                                )
                                    )
               Defendant.           )


                          DEFAULT JUDGMENT

    For the reasons set forth in the Order filed contemporaneously

herewith,

    IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Patricia

Johnson shall have and recover of Defendant Fidelis Recovery

Management, LLC, the amount of $32,500.00 in statutory damages,

plus interest at the legal rate from the date of Judgment until

paid in full. All other claims are hereby dismissed.

    This the 13th day of April, 2021.



                                 __________________________________
                                    United States District Judge




    Case 1:20-cv-01038-WO-JEP Document 11 Filed 04/13/21 Page 1 of 1
